Citation Nr: 0501906	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran has perfected an appeal of an October 
1995 denial of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether the veteran has perfected an appeal of an October 
1995 denial of entitlement to a compensable rating for high 
frequency hearing loss.

3.  Whether the veteran has perfected an appeal of an October 
1995 denial of entitlement to a total rating based on 
individual unemployability.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to an increased disability evaluation for 
injury to muscle group VIII, right upper extremity, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for 
injury to muscle group XXIII, right, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that the veteran had not filed a timely 
substantive appeal with respect to claims denied in an 
October 1995 rating decision of the same RO.  The veteran's 
claims folder is now serviced by the Little Rock, Arkansas, 
RO.

The Board first considered this appeal in June 1998 and 
determined that the veteran had not filed timely appeals with 
respect to the claims denied in October 1995.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and in June 1999, the Court 
granted a motion for remand, vacating the Board's June 1998 
decision and remanding the matter to determine if the RO had 
complied with appropriate procedures in determining the 
question of timeliness.  The Board in turn remanded this 
appeal to the RO to determine if an administrative appeal had 
been pursued pursuant to 38 C.F.R. Section 19.33.

In June 2001, the RO made the findings requested by the Board 
and continued the denial of benefits sought on appeal.  As 
such, this matter is properly before the Board for appellate 
consideration.


The Board notes that the veteran's representative, in its 
December 2004 Informal Hearing Presentation, submitted a 
notice of disagreement with respect to the RO's September 
2004 rating decision, which denied service connection for 
post-traumatic stress disorder and increased ratings for 
service connected gunshot wounds.  This matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, as discussed below.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  The RO denied claims for service connection for post-
traumatic stress disorder, a compensable evaluation for high 
frequency hearing loss, and a total rating based on 
individual unemployability in an October 5, 1995 rating 
decision, of which the veteran was notified in a letter dated 
October 18, 1995.

2.  The veteran submitted a notice of disagreement with 
respect to the October 1995 rating decision on October 31, 
1995.

3.  The RO issued a Statement of the Case with respect to the 
claims of entitlement to service connection for post-
traumatic stress disorder and entitlement to a total rating 
based on individual unemployability on March 11, 1996.

4.  In a letter to the RO dated May 20, 1996, the veteran 
stated that he also appealed the denial of a compensable 
rating for high frequency hearing loss and reported that he 
was preparing his appeal of the October 18, 1995 rating 
decision.

5.  The RO issued a Statement of the Case with respect to the 
claim of entitlement to a compensable rating for high 
frequency hearing loss on May 29, 1996.

6.  The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, on October 30, 1996.

7.  There was no conflict of opinion or question within the 
RO as to whether the VA Form 9 submitted on October 30, 1996 
was a timely substantive appeal concerning the October 5, 
1995 rating decision; the veteran was informed that the 
substantive appeal was not timely in a letter dated November 
6, 1996.

8.  The RO accepted the veteran's letter, received on 
December 5, 1996, as a notice of disagreement with the 
decision that the October 1996 VA Form 9 was not a timely 
substantive appeal, and issued a statement of the case 
concerning the timeliness question on January 23, 1997.  

9.  In March 1997, the veteran perfected an appeal concerning 
the timeliness of the VA Form 9 that had been submitted on 
October 30, 1996.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the issue of 
entitlement to service connection for post-traumatic stress 
disorder denied by the RO in October 1995.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305 (2004).

2.  The veteran did not timely appeal the issue of 
entitlement to a compensable rating for high frequency 
hearing loss denied by the RO in October 1995.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305 (2004).

3.  The veteran did not timely appeal the issue of 
entitlement to a total rating based on individual 
unemployability denied by the RO in October 1995.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board points out at the outset of this decision that the 
Court remanded this matter for the Board to determine if the 
RO complied with procedures provided in 38 C.F.R. §§ 19.33 
and 19.50 through 19.53, regulations which govern the use of 
administrative appeals.  Specifically, Section 19.33 requires 
that procedures for an administrative appeal found at 
Sections 19.50 through 19.53 be employed when there is a 
question within the agency of original jurisdiction as to the 
timeliness of a notice of disagreement or substantive appeal.  
The Board points out that 38 C.F.R. § 19.34 states that a 
determination of timely filing is an appealable issue for 
which a claimant may submit a notice of disagreement and be 
supplied a Statement of the Case.

Section 19.33 draws its authority from 38 U.S.C.A. §§ 7105 
and 7106 with Section 7106 specifically addressing 
administrative appeals as follows:

Application for review on appeal may be 
made within the one-year period 
prescribed in section 7105 of this title 
by such officials of the Department as 
may be designated by the Secretary.  An 
application entered under this paragraph 
shall not operate to deprive the claimant 
of the right of review on appeal as 
provided in this chapter.

Emphasis added.

The claims file clearly reflects that the RO determined in 
November 1996 that the veteran had not submitted a timely 
substantive appeal with respect to an October 1995 rating 
decision.  There is no suggestion in the claims folder that 
there was a question within the RO, which is the agency of 
original jurisdiction in this matter, with respect to the 
question of whether the VA Form 9, filed on October 30, 1996, 
was timely.  Additionally, the RO's Veterans Service Center 
Manager notified the veteran on June 14, 2001, that there was 
no question within the RO regarding the determination that 
the filing of the VA Form 9 on October 30, 1996 was untimely.  
Consequently, none of the officials designated at the RO to 
handle administrative appeals instituted such an appeal.  
Instead, upon notice from the veteran that he disagreed with 
the determination, a Statement of the Case was issued and the 
appeal currently before the Board ensued.  See 38 C.F.R. 
§ 19.34.

Given the evidence of record, the Board finds that the RO 
complied with all appropriate regulations in its processing 
of the veteran's appeal.  Specifically, because there was no 
dispute within the RO as to the November 1996 determination 
that the veteran did not file a timely substantive appeal, 
there was no requirement for an administrative appeal for 
resolution of a conflict of opinion or a question pertaining 
to the claims for benefits pursuant to 38 C.F.R. Section 
19.50.  As pointed out above, 38 U.S.C.A. Section 7106 uses 
the word "may" when authorizing VA to seek administrative 
appeal; there is no requirement that each and every time an 
RO determines that a substantive appeal was not timely filed 
that an administrative appeal must be initiated.  In fact, 
just the opposite is shown by 38 C.F.R. § 19.34, which 
clearly states that a determination of timely filing of a 
substantive appeal is an appealable issue by a claimant or 
his representative.  Accordingly, the Board finds that this 
appeal was properly processed by the RO in its treatment of 
the veteran's dispute of the November 1996 determination as a 
notice of disagreement followed by its issuance of a 
Statement of the Case in January 1997.  As such, the Board 
now turns to the issues here on appeal.

In an October 5, 1995, rating decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder, entitlement to a compensable rating for high 
frequency hearing loss, and denied entitlement to a total 
rating based on individual unemployability.  The RO notified 
the veteran of this rating decision in a letter dated October 
18, 1995.  The veteran submitted a notice of disagreement on 
October 31, 1995.

The RO issued a Statement of the Case on March 9, 1996, but 
only addressed the issues of entitlement to service 
connection for post-traumatic stress disorder and entitlement 
to a total rating.  In a letter dated May 20, 1996, the 
veteran requested clarification of the omission of the third 
issue addressed in the October 1995 rating decision and 
advised the RO that he was, "in the process of preparing my 
appeal of the October 18, 1995 decision."  On May 29, 1996, 
the RO issued a Statement of the Case addressing the issue of 
entitlement to a compensable rating for high frequency 
hearing loss.

Both Statements of the Case issued in 1996 show October 18, 
1995 as the date the claims were considered and October 31, 
1995 as the date the veteran's notice of disagreement was 
received.  Additionally, the cover letters for both 
Statements state that an appeal must be filed within 60 days 
from the date of the letter or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
the veteran of the action appealed.  In bold letters in both 
letters it is stated that, "[i]f we do not hear from you 
within this period, we will close your case."  And, the 
notices state that should more time be needed to file the 
appeal, a request must be made before the time limit for 
filing the appeal expires.

On October 30, 1996, the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, with a complete 
statement of his arguments on appeal.  He made no comment as 
to any undue hardship in getting his appeal filed.  On 
November 29, 1996, however, the veteran requested a waiver of 
timely filing based on good cause, asserting that he was 
unable to timely file a substantive appeal because of the 
nature of his incarceration and asserting that he believed 
the substantive appeal was due on October 31, 1996, instead 
of October 18, 1996, because of the confusing nature of the 
Statements of the Case.  The veteran submitted a copy of a 
request for a statement from his unit manager regarding his 
incarceration and a statement from the unit manager at the 
corrections facility at which he was housing, both dated 
November 16, 1996, reflecting that at times between October 
1995 and October 1996, the institution had been on lockdown 
status which severely limited access to the law library.  In 
May 2004, the veteran described the lockdown status during 
1995 and 1996 and stated that, "[o]n many occasions the 
Appellant was the only inmate allowed to access the legal 
library on an hour basis in his diligence to complete his 
substantive appeal in a timely manner."

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

An extension of the sixty day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
Section 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  See 38 C.F.R. § 20.304.  And, the date 
of submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the veteran's submissions are deemed to 
be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.  The 
veteran's arguments with respect to good cause cannot be 
considered because the Court held in Roy v. Brown, 5 Vet. 
App. 554, 556 (1993), that the specific provisions governing 
the substantive appeal found in 38 C.F.R. Section 20.303 take 
precedent over the general provisions regarding timeliness of 
filings found at 38 C.F.R. Section 3.109(b).  Thus, the case 
of Rowell v. Principi, 4 Vet. App. 9 (1993), as cited by the 
veteran, is not for application in this case because the 
appellant is Rowell had made numerous requests for extensions 
of time within applicable time periods, unlike the veteran in 
this appeal.

The time limit for filing either a substantive appeal or a 
request for an extension of time in this case was October 18, 
1996, as the veteran was notified of the denial of his claims 
in a letter dated October 18, 1995.  The veteran acknowledged 
that he was appealing the October 18, 1995 decision.  
Unfortunately, he submitted his VA Form 9 on October 30, 
1996.  He then submitted what may be interpreted as a request 
for an extension of time to file his appeal on November 29, 
1996.  Both submissions were received subsequent to the 
October 18, 1995 deadline for perfecting the appeal.  Thus, 
the Board finds that the veteran did not timely file a 
substantive appeal to the October 1995 rating decision.  

As a final note, the Board points out that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)] do not apply to this appeal as the law as 
mandated by statute is dispositive of the claims.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits and codifies VA's duty to assist.  Thus, because the 
facts of this case are not in dispute and this case involves 
pure statutory interpretation, the VCAA is inapplicable and 
need not be further discussed.


ORDER

The October 5, 1995 rating decision that denied entitlement 
to service connection for post-traumatic stress disorder was 
not timely appealed, and the appeal as to this issue is 
denied.

The October 5, 1995 rating decision that denied entitlement 
to a compensable rating for high frequency hearing loss was 
not timely appealed, and the appeal as to this issue is 
denied.

The October 5, 1995 rating decision that denied entitlement 
to a total rating based on individual unemployability was not 
timely appealed, and the appeal as to this issue is denied.


REMAND

In a September 2004 rating decision, the RO reopened the 
claim for post-traumatic stress disorder, but denied service 
connection for that disability, and denied increased ratings 
for the service-connected gunshot wounds.  The veteran was so 
informed by a letter dated September 30, 2004.  A letter 
dated November 29, 2004 also informed him that the RO was 
returning his records to the Board, as the RO had completed 
the Board's remand instructions.

As noted in the INTRODUCTION section, the veteran's 
representative, in an informal hearing presentation dated 
December 20, 2004, specifically submitted a notice of 
disagreement with the actions taken in the September 2004 
rating decision.

The notice of disagreement and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office. In that case, the notice of 
disagreement or substantive appeal must be filed with the VA 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.  Consequently, the Board 
accepts the December 2004 informal hearing presentation filed 
with the Board - the office to which the veteran's records 
were transferred after the September 2004 rating decision - 
as a notice of disagreement with the September 2004 rating 
decision.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
and there is no statement of the case issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.

Consequently, this matter is REMANDED for the following 
action:

The RO should issue a statement of the 
case concerning the appeal from the 
September 2004 denial of service 
connection for post-traumatic stress 
disorder and higher ratings for the 
service-connected gunshot wounds. The 
veteran is hereby informed that he must 
complete his appeal following the 
issuance of the SOC for that issue to be 
returned to the Board for consideration 
on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


